CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT,

dated for reference the 1st day of March, 2003, between InternetStudios.com,
Inc. (the "Company") and Venture Spark LLC (the "Consultant" or "Consultants")
(f/s/o Jon Vein and Robert Cain).



WHEREAS,

the Company wishes to engage the services of the Consultants to act as
Consultants for the Company, and the Consultants have agreed to accept such
engagement on the terms and conditions set out herein.



NOW THEREFORE,

in consideration of the mutual covenants herein contained, the parties agree as
follows:



1. APPOINTMENT

The Company hereby agrees to retain the Consultants and the Consultants agree to
work for the Company, all in accordance with the terms and provisions of this
Agreement.

2. SERVICES

The Consultants shall provide consulting services as follows:

 i.  The Consultants shall deliver a comprehensive Business Plan outlining the
     proposed structure and operations of the resulting entity from the
     combination of transactions pertaining to the re-structuring of the
     Company, including, but not limited to: the acquisition of RKO Pictures,
     the integration of the Trocadero Library into the Company's operations, and
     the execution of an agreement with Global Media or any other media
     provider. Such Business Plan shall be comprehensive and include, at a
     minimum, executive summary, industry overview and trends, business models,
     revenue streams, detailed financial models including projections, pro forma
     income statements, cash flows for 5 years, other pertinent financial
     information, asset descriptions, operating statements, market strategies,
     and use of proceeds.
 ii. The Consultants shall use their reasonable efforts to assist in procuring
     third-party investment capital to fund the Company's capital plan by
     introduction to prospective investors, financiers, or guarantors of a
     Company credit facility.

All such services shall be at the request and under the direction of the senior
management of the Company.

 

3. TERM

The initial term of this Agreement shall be Two (2) Months commencing on March
1, 2003 and ending on April 30, 2003.

4. REMUNERATION

The Company shall pay the Consultants fees as follows:

 i.   $15,000 (US$) immediately on execution of this Agreement;
 ii.  $15,000 (US$) on completion and acceptance of the Business Plan but no
      later than April 18, 2003.
 iii. In addition, the Consultants shall immediately receive 30,000 shares of
      common stock in the Company, such shares to be restricted by Rule 144 of
      the Securities and Exchange Act (1934);
 iv.  The Company shall also convey to the Consultants an additional 30,000
      shares of free-trading common stock upon closing of a financing of the
      Company in excess of $2.5 million dollars or the closing of the
      acquisition of RKO Pictures.
 v.   In the event that the Consultants provide an introduction to a financier
      willing to invest in a Private Placement of the Company's shares, or
      guarantor for the Company's Credit Facility, and such party participates
      in the Company's financing, then the Consultants shall be entitled to a
      fee of 6% of the value of the investment or guarantee, payable 50 % in
      cash and 50% in stock, unless an alternate payment arrangement is
      established and agreed through good faith negotiations between the
      Parties.

5. CONFIDENTIALITY/NON-CIRCUMVENTION

The Consultants agree that they shall not, either during the Term or within one
year thereafter, disclose to any person, any confidential information concerning
the business or affairs of the Company which the Consultants may have acquired
in the course of or incidental to the performance of their obligations hereunder
or otherwise, and the Consultants shall not directly or indirectly use (whether
for their own benefit or to the detriment or intended detriment of the Company)
any Confidential Information they may acquire with respect to the business or
affairs of the Company. All such information shall be held by the Consultants in
trust for the Company for the sole benefit of the Company. "Confidential
Information" does not include (a) information that is in the possession of the
Consultant at the time of disclosure as shown by the Consultant's files and
records immediately prior to the time of disclosure; (b) information that is or
becomes generally available to the public or in the public domain other than as
a result of a disclosure by the Consultant; (c) information that is or becomes
available to the Consultant from a source other than the Company; and (d)
information required to be disclosed by a court or other governmental body so
long as the Consultant notifies the Company of the disclosure of Confidential
Information before such disclosure and cooperates with the Company if the
Company contests such disclosure. Notwithstanding the foregoing, it is
understood that in the exercise of Consultants' duties under paragraph 2ii above
it shall be necessary for Consultants to discuss with third parties information
of a general nature about the Company and its opportunities, and that such
discussions shall not constitute a breach of this Agreement. In addition, the
Parties agree not to circumvent, attempt to circumvent, avoid, by-pass, or in
any manner enter into any separate business transaction with individuals,
corporations, or other entities with respect to the specific transactions
contemplated herein, related to information or introduction from or by the
Parties or any associate(s) of the Parties. Notwithstanding the foregoing, to
the extent Consultants have or enter into relationships with 3rd parties who
have sought or seek to enter into transactions contemplated hereunder it shall
not be deemed a breach of this agreement.

6. INDEPENDENT CONTRACTORS

The relationship between the parties is that of independent contractors only,
and nothing in this Agreement shall be construed as creating a master - servant
or partnership relationship between the parties. In addition, the parties agree
that this Agreement may not be assigned in whole or in part by the Consultants
or the Company.

 

7. GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

8. NOTICES

Any notice required or permitted to be given under this Agreement shall be
considered to be sufficient if in writing and delivered to the address
above-noted of the party being notified.

9. ARBITRATION

All matters and differences in relation to this Agreement shall be referred to
arbitration by a single arbitrator if the parties agree on one, and otherwise to
three (3) arbitrators, one to be appointed by each party and a third to be
chosen by the first two appointed. Any award or determination of such arbitrator
or arbitrators shall be final and binding. The provisions of the AAA
(California) shall govern the arbitration procedure and the provisions of this
clause shall be deemed to be a submission to arbitration within AAA rules and
procedures. The prevailing party shall be entitled to attorneys fees and costs

 

 

10. ENTIRE AGREEMENT

This Agreement contains the entire agreement of the parties and may be modified
only by agreement in writing, signed by the party against whom enforcement of
any waiver, change, modification, extension or discharge is sought. If any
provision of this Agreement is declared void, such provision shall be deemed
severed from this Agreement, which shall remain in full force and effect.

IN WITNESS WHEREOF,

the parties hereto, intending to be legally bound, have executed this Agreement
as of the 1st day of March 2003.



INTERNETSTUDIOS.COM, INC.

 

Per: /s/ Mark Rutledge

Authorized Signatory

VENTURE SPARK, LLC

Per: /s/ Robert Cain

Authorized Signatory